Name: Commission Regulation (EEC) No 857/86 of 24 March 1986 amending, for the third time, Regulation (EEC) No 525/86 introducing a countervailing charge on cucumbers originating in the Canary Islands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 80/32 Official Journal of the European Communities 25 . 3 . 86 COMMISSION REGULATION (EEC) No 857/86 of 24 March 1986 amending , for the third time, Regulation (EEC) No 525/86 introducing a counter ­ vailing charge on cucumbers originating in the Canary Islands Community must apply in its trade with the Canary Islands, for products covered by Annex II to the EEC Treaty, the general arrangements which it applies in its foreign trade ; Whereas, in accordance with Article 4 of the said Protocol, the products, including cucumbers, specified in Annex A to the Protocol, qualify for preferential arrange ­ ments, subject to the tariff quota opened by way of Community Regulation (EEC) No 3806/85 (*) ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 525/86 (3), as last amended by Regulation (EEC) No 795/86 (4), intro ­ duced a countervailing charge on cucumbers originating in the Canary Islands ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge intro ­ duced in application of Article 25 of that Regulation is amended ; whereas, if those conditions are taken into consideration, the countervailing charge on the import of cucumbers originating in the Canary Islands must be altered, Whereas, in accordance with Article 1 (5) of Protocol 2 to the Act of Accession of Spain and Portugal (*), the HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of amended Regulation (EEC) No 525/86, 32,61 and 33,28 ECU is hereby replaced by 34,45 and 35,15 ECU Article 2 This Regulation shall enter into force on 25 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 March 1986 For the Commission Frans ANDRIESSEN Vice-President ( «) OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 51 , 28 . 2 . 1986, p. 71 . (4) OJ No L 74, 19 . 3 . 1986, p. 28 . (5 ) OT No L 302. 15 . 11 . 1985, p. 9 . ( «) OJ No L 367, 31 . 12 . 1985, p . 44.